 
 
Exhibit 10.1
 
Astoria Financial Corporation
2005 Re-designated, Amended and Restated Stock Incentive Plan For Officers and
Employees
Restricted Stock Award Notice



 
  
Name of Award Recipient
  
Street Address
   
  
NY
 
  
City
 
State
 
Zip Code



This Restricted Stock Award Notice (“Award Notice”) is intended to set forth the
terms and conditions on which a Restricted Stock Award has been granted under
the 2005 Re-designated, Amended and Restated Stock Incentive Plan for Officers
and Employees for Astoria Financial Corporation (“the Plan”). Set forth below
are the specific terms and conditions applicable to this Restricted Stock Award.
Attached as Exhibit A are its general terms and conditions.


 
Restricted Stock Award
 
 
(A)
 
(B)
 
(C)
 
(D)
 
(E)
 
Grant Date
           
 
Class of Shares*
 
Common
 
Common
 
Common
 
Common
 
Common
 
No. of Awarded Shares*
           
 
Type of Award (Escrow
or Legended Certificate)
 
Legended
Certificate
 
Legended
Certificate
 
Legended
Certificate
 
Legended
Certificate
 
Legended
Certificate
 
Service-based Vesting
Date*
           
Performance Vesting
Conditions*
 
See Appendix B to Exhibit A
See Appendix B to Exhibit A
See Appendix B to Exhibit A
See Appendix B to Exhibit A
See Appendix B to Exhibit A
Accelerated Vesting
(Yes/No)
 
Death
 
Disability
 
Change in Control
 
 
 
 
No
 
No
 
Yes
 
 
 
No
 
No
 
Yes
 
 
 
No
 
No
 
Yes
 
 
 
No
 
No
 
Yes
 
 
 
No
 
No
 
Yes
Dividend Rights
(Yes/No)
 
Before Service-Based
Vesting Date
 
Before Satisfaction of
Performance Vesting
Conditions
 (See Appendix B to
Exhibit A for application
of Service-Based and
Performance - Based
Vesting Conditions)
 
 
 
 
 
 
 
Yes

 
 
Yes
 
 
 
 
 
Yes
 
 
 
Yes
 
 
 
 
 
Yes
 
 
 
Yes
 
 
 
 
 
Yes
 
 
 
Yes
 
 
 
 
 
Yes
 
 
 
Yes



*Subject to adjustment as provided in the Plan and the General Terms and
Conditions.

 
 

--------------------------------------------------------------------------------

 

By signing where indicated below, Astoria Financial Corporation (the “Company”)
grants this Restricted Stock Award upon the specified terms and conditions, and
the Restricted Stock Award Recipient acknowledges receipt of this Restricted
Stock Award Notice, including Exhibit A, and agrees to observe and be bound by
the terms and conditions set forth herein.


Astoria Financial Corporation
 
Award Recipient
     
By:
  
 
  
 
Name:
 
Print Name:
 
Title:
           
  



Instructions: This page should be completed by or on behalf of the Executive
Compensation Committee. Any blank space intentionally left blank should be
crossed out. A Restricted Stock Award consists of shares granted with uniform
terms and conditions. Where shares granted under a Restricted Stock Award are
awarded on the same date with varying terms and conditions (for example, varying
vesting dates), the awards should be recorded as a series of grants each with
its own uniform terms and conditions.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
Astoria Financial Corporation
 2005 Re-designated, Amended and Restated Stock Incentive Plan For Officers and
Employees
Restricted Stock Award Notice


General Terms and Conditions



 
Section 1. 
General Terms.



(a)           Size and Type of Award. The shares of Common Stock of Astoria
Financial Corporation (“Shares”) covered by this Award (“Awarded Shares”) are
listed on the Restricted Stock Award Notice (“Award Notice”). The Award Notice
designates the Awarded Shares as a “Legended Certificate”.


(b)           Legended Certificate. A “Legended Certificate” is a stock
certificate evidencing the Awarded Shares that will be issued in your name that
is either delivered to you or held in escrow by the Committee or its designee
(“Plan Trustee”). The stock certificate will bear a legend indicating that it is
or shall be held in escrow subject to all of the terms and conditions of this
Award Notice and the Astoria Financial Corporation’s 2005 Re-designated, Amended
and Restated Stock Incentive Plan for Officers and Employees (“Plan”). Your
prior services for the Company and Astoria Federal Savings and Loan Association
constitute adequate consideration for the issuance of the Awarded Shares to you
having a value at least equal to the par value of the Awarded Shares, but the
vesting conditions described below will nevertheless determine your right to
acquire unrestricted ownership of the Awarded Shares.



 
Section 2.
Vesting.



(a)           Vesting Dates. The Service-based Vesting Dates for your Awarded
Shares are specified on the Award Notice. On each Service-based Vesting Date and
upon fulfillment of the vesting conditions, you will obtain unrestricted
ownership of the Awarded Shares that vest on that Service-based Vesting Date. A
stock certificate evidencing unrestricted ownership will be transferred to you.
In the event that there is no date specified in this Award Notice, the
Service-based Vesting Date shall be the ninth day of January coincident with or
following the third (3rd) anniversary of the Grant Date.


(b)           Vesting Conditions. There are conditions you must satisfy before
your Restricted Stock Award will vest, as follows:


(i) Unless otherwise provided in the Award Notice, you must remain in the
continuous service of the Company and/or Astoria Federal Savings and Loan
Association through the Service-Based Vesting Date shown in this Award Notice
(“Service Conditions”).

 
 

--------------------------------------------------------------------------------

 

(ii) Unless otherwise provided in the Award Notice, any Performance Vesting
Condition(s) specified in this Award Notice must be met as of the end of their
respective Performance Measurement Period(s) as determined by the Committee
(“Performance Conditions”).


(c)           Forfeitures. Unless otherwise provided in the Award Notice, if you
terminate service with the Company for any reason, including death or Disability
or Retirement, prior to a Service-based Vesting Date or before the date when any
Performance Condition is satisfied, you will forfeit any Awarded Shares that are
scheduled to vest on that date. In addition, if your service continues through a
Service-based Vesting Date but an applicable Performance Condition is not
achieved as of the end of its Performance Measurement Period, you will forfeit
the Awarded Shares. When you forfeit Awarded Shares, all of your interest in the
Awarded Shares will be canceled and any stock certificate or other evidence of
ownership must be returned to the Company. You agree to take any action and
execute and deliver any document that the Company requests to effect the return
of your unvested Awarded Shares. In the event you do not cooperate with the
Company in this regard, you hereby appoint and designate the Company as your
attorney-in-fact for the purpose of taking any action and signing any document,
in your name, which the Company determines is necessary to enforce the
forfeiture.


(d)           Accelerated Vesting. Unless otherwise provided in the Award
Notice, in the event a Change of Control (as defined in the Plan) occurs before
you terminate service with the Company, then any Awarded Shares not theretofore
forfeited shall become immediately vested on the date of the Change of Control
as if all Service Conditions and Performance Conditions were satisfied on such
date. You may designate a Beneficiary to receive any Awarded Shares that vest
upon your death using the Beneficiary Designation attached as Appendix A. To the
extent provided in the Award Notice, in the event of your death or Disability
(as defined in the Plan)while you are in the service of the Company or Astoria
Federal Savings and Loan Association, a pro-rated portion of any Awarded Shares
that have not previously been forfeited or become vested will vest as if the
Service-based Vesting Date were the day before your death or Disability and all
Performance Conditions were satisfied (or, if applicable, satisfied at target
levels of performance) as of the day before your death or Disability; in this
event, the pro-ration shall be effected (a) by multiplying the applicable number
of Awarded Shares by a fraction, the numerator of which is the number of
calendar months (rounded to the nearest whole month) during the period beginning
on the Grant Date and ending on the date of your death or Disability and the
denominator of which is the number of calendar months during the period
beginning on the Grant Date and ending on the Service-based Vesting Date or (b)
in such other manner as the Committee determines to be appropriate to reflect
the extent to which the expense of the Awarded Shares has been previously
accrued on the Company’s books. .


(e)           Definition of Service. For purposes of determining the vesting of
your Awarded Shares, you will be deemed to be in the service of the Company for
so long as you serve in any capacity as an employee, officer, non-employee
director or consultant of the Company or the Association.

 
Page 2 of 4

--------------------------------------------------------------------------------

 

(f)            Application of Clawback Policy. Notwithstanding anything in the
Award Notice to the contrary, the Awarded Shares and any related dividends shall
be subject to adjustment and/or recovery, in whole or in part, following the
date on which they become vested and payable if and to the extent (i) required
by any applicable law, rule or regulation or (ii) provided under the terms of
any clawback policy or other policy of similar import adopted by the Company and
in effect on the date the Awarded Shares or dividends, as applicable, become
vested and payable.
 
 
Section 3.             Dividends. Unless otherwise provided on the Award Notice,
any dividends declared by the Company with a record date that is after the Grant
Date but prior to the Service-based Vesting Date specified in the Award Notice
or the date on which any applicable Performance Condition is satisfied will be
paid in the same manner as for other shareholders.
 
 
Section 4.              Voting Rights. You will have the right to direct the
voting rights appurtenant to the Awarded Shares.
 
 
Section 5.             Taxes. Where any person is entitled to receive Shares
pursuant to the Restricted Stock Award granted hereunder, the Company shall have
the right to require such person to pay to the Company the amount of any tax
which the Company is required to withhold with respect to such Shares, or, in
lieu thereof, to retain, or to sell without notice, a sufficient number of
Shares to cover the amount required to be withheld.


Section 6.             Notices. Any communication required or permitted to be
given under the Plan, including any notice, direction, designation, comment,
instruction, objection or waiver, shall be in writing and shall be deemed to
have been given at such time as it is delivered personally or five (5) days
after mailing if mailed, postage prepaid, by registered or certified mail,
return receipt requested, addressed to such party at the address listed below,
or at such other address as one such party may by written notice specify to the
other party:


(a)           If the Company:


Astoria Financial Corporation
One Astoria Federal Plaza
Lake Success, New York 11042


Attention: Corporate Secretary


(b)           If to the Recipient, to the Recipient's address as shown in the
Company's records.


Section 7.             Restrictions on Transfer. The Restricted Stock Award
granted hereunder shall not be subject in any manner to anticipation, alienation
or assignment, nor shall such option be liable for or subject to debts,
contracts, liabilities, engagements or torts, nor shall it be transferable by
the Recipient other than by will or by the laws of descent and distribution or
as otherwise permitted by

 
Page 3 of 4

--------------------------------------------------------------------------------

 

the Plan. To name a Beneficiary, complete the attached Appendix A and file it
with the Corporate Secretary of Astoria Financial Corporation


Section 8.              Successors and Assigns. This Award Notice shall inure to
the benefit of and shall be binding upon the Company and the Recipient and their
respective heirs, successors and assigns.


Section 9.             Construction of Language. Whenever appropriate in the
Award Notice, words used in the singular may be read in the plural, words used
in the plural may be read in the singular, and words importing the masculine
gender may be read as referring equally to the feminine or the neuter. Any
reference to a section shall be a reference to a section of this Award Notice,
unless the context clearly indicates otherwise. Capitalized terms not
specifically defined herein shall have the meanings assigned to them under the
Plan.


Section 10.           Governing Law. This Award Notice shall be construed,
administered and enforced according to the laws of the State of New York without
giving effect to the conflict of laws principles thereof, except to the extent
that such laws are preempted by the federal law. The federal and state courts
having jurisdiction in the Counties of Nassau, New York or Suffolk, New York
shall have exclusive jurisdiction over any claim, action, complaint or lawsuit
brought under the terms of the Plan. By accepting any Award granted under this
Award Notice, the Recipient, and any other person claiming any rights under the
Award Notice, agrees to submit himself, and any such legal action as he shall
bring under the Plan, to the sole jurisdiction of such courts for the
adjudication and resolution of any such disputes.


Section 11.           Amendment. This Award Notice may be amended, in whole or
in part and in any manner not inconsistent with the provisions of the Plan, at
any time and from time to time, by written Award Notice between the Company and
the Recipient.


Section 12.           Plan Provisions Control. This Award Notice and the rights
and obligations created hereunder shall be subject to all of the terms and
conditions of the Plan. In the event of any conflict between the mandatory
provisions of the Plan and the provisions of this Award Notice, the terms of the
Plan, which are incorporated herein by reference, shall control. In the event of
any conflict between a provision of the Plan which permits the Committee to
deviate from its terms and a provision of this Award Notice, the provision of
this Award shall control. By signing this Award Notice, the Recipient
acknowledges receipt of a copy of the Plan. The Recipient acknowledges that he
or she may not and will not rely on any statement of account or other
communication or document issued in connection with the Plan other than the
Plan, this Award Notice, and any document signed by an authorized representative
of the Company that is designated as an amendment of the Plan or this Award
Notice.

 
Page 4 of 4

--------------------------------------------------------------------------------

 

Appendix A to Restricted Stock Award Notice
Astoria Financial Corporation
2005 Re-designated, Amended and Restated Stock Incentive Plan For Officers and
Employees
Beneficiary Designation Form - Restricted Stock


GENERAL
INFORMATION
 
Use this form to designate the Beneficiary(ies) who may receive Restricted Stock
Awards that become vested at your death.
Name of Person
Making Designation 
         
BENEFICIARY
DESIGNATION
Complete sections A and B. If no percentage shares are specified, each
Beneficiary in the same class (primary or contingent) shall have an equal share.
If any designated Beneficiary predeceases you, the shares of each remaining
Beneficiary in the same class (primary or contingent) shall be increased
proportionately.
 
A. PRIMARY BENEFICIARY(IES). I hereby designate the following person as my
primary Beneficiary under the Plan, reserving the right to change or revoke this
designation at any time prior to my death:
 

Name
 
Address
 
Relationship
 
Birthdate
 
Share
                      
 
%
                                   
 
%
                                   
 
%
               
Total = 100
%
B. CONTINGENT BENEFICIARY(IES). I hereby designate the following person(s) as my
contingent Beneficiary(ies) under the Plan to receive benefits only if all of my
primary Beneficiaries should predecease me, reserving the right to change or
revoke this designation at any time prior to my death:
 
 
Name
 
Address
 
Relationship
 
Birthdate
 
Share
                 
 
%
                                   
 
%
                                   
 
%
               
Total = 100
%

     
S
I
G
N
H
E
R
E
I understand that this Beneficiary Designation shall be effective only if
properly completed and received by the Corporate Secretary of Astoria Financial
Corporation prior to my death, and that it is subject to all of the terms and
conditions of the Plan. I also understand that an effective Beneficiary
designation revokes my prior designation(s) with respect to all outstanding
Restricted Stock Awards.
              Your Signature    Date                        



  
Internal Use Only
  



This Beneficiary Designation was received by the Corporate Secretary of Astoria
Financial Corporation on the date indicated.
 
 
Comments
 
By
 
 
         
Authorized Signature
 
  Date    

 
 
 

--------------------------------------------------------------------------------

 

Appendix B to Restricted Stock Award Notice
Astoria Financial Corporation
2005 Re-designated, Amended and Restated Stock Incentive Plan For Officers and
Employees


Performance Vesting Conditions 


The Performance Measurement Period is the period beginning _______________ and
ending ________________.


The Performance Vesting Condition is:
_____________________________________________________________


NOTES:

 
 

--------------------------------------------------------------------------------

 